Exhibit 23.1 Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO * MONTREAL CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in Form S-8 of Kallo Inc. dated June 27, 2011, of our report dated April 16, 2012 on our audit of the consolidated financial statements of Kallo Inc. as of December 31, 2011 and the related statements of operations and comprehensive loss, changes in shareholders’ equity (deficit) and cash flows for the year then ended. SCHWARTZ LEVITSKY FELDMAN LLP Toronto, Ontario, Canada Chartered Accountants April 16, 2012 Licensed Public Accountants
